Exhibit 10.1    Employment Agreement for Christel Bories, dated March 2, 2007.

 

[TRANSLATION FROM FRENCH]

ALCAN

 

ALCAN France S.A.S.

[logo-blue.jpg]

7, place du Chancelier Adenauer

75218 Paris Cedex 16

France

Tél. : +33 (0)1 56 28 20 00

 

www.alcan.com

 

 

 

     

 

February 27, 2007  

Ms. Christel Bories

87, avenue Raymond Poincaré

75116 PARIS
                                                                                         
 

Dear Christel,  

We are pleased to confirm your appointment to the position of President and
Chief Executive Officer of the Alcan Engineered Products business group, part of
Alcan France, subject to the following terms.  


1.     EFFECTIVE DATE AND LABOUR AGREEMENT  

Your new appointment is effective as of December 1, 2006. 

You will be covered by the provisions of the statutes, regulations and
agreements applicable to our Company.  

The labour agreement applicable within the Company is the National Chemical
Industries Labour Agreement ("Convention Collective Nationale des Industries
Chimiques") and its addendum with respect to engineers and management personnel
("Avenant Ingénieurs et Cadres"). You will also be covered by the Enterprise
Agreement of December 7, 1984, and will be required to comply with our Company's
internal rules.

 

2.    Duties and Classification  

In discharging your duties as President and Chief Executive Officer of the Alcan
Engineered Products business group, you will report functionally to Richard B.
Evans, President and Chief Executive Officer of Alcan Inc.  

You will also continue to be a Senior Vice President of Alcan Inc. and a member
of the Executive Committee.  

In accordance with the National Chemical Industries Labour Agreement
("Convention Collective Nationale des Industries Chimiques"), you will be
classified as follows:

- Branch ("Filière"):     AJS ("Administration Juridique Social")

- Group:                         V

- Coefficient:                 880

Page 1 of 7

--------------------------------------------------------------------------------

[logo-blue.jpg]

 

 

 

3.    Seniority  

In all cases in which seniority is an issue, your seniority will be calculated
as of April 1, 1995, i.e., the date on which you joined Alcan.  

4.    Place of Employment  

You will carry out your duties from Alcan France headquarters, currently located
in Paris.  

5.     Hours of Work  

Given the independence that you will enjoy in organizing your timetable, your
decision-making autonomy and your level of compensation, you will be classified
as a senior manager, covered by section L. 212-15-1 of the Labour Code ("Code du
Travail"). 

This means that you will not be covered by the provisions of statutes,
regulations and agreements concerning hours of work (except for paid holidays
and exceptional individual leaves) and will be compensated on the basis of your
fulfilment of the missions assigned to you, with no specific reference to hours
of work.  


6.    COMPENSATION  

(a)  Salary Grade and Basic Salary

You will be administered at salary grade 54  

Your compensation will be annual and will comprise deferred elements that may be
paid to other categories of personnel. Your annual base salary will be
US$575,000 for 2007, which corresponds to 94% of the evaluated rate for your
salary grade. It will be paid to you in equal monthly instalments of one-twelfth
each i.e. US$47,917, before the deduction of statutory and regulatory
withholdings.

The exchange rate for the conversion into euros will be set annually. For 2007,
the exchange rate is US$1 = €0.79196.  

Your salary will be reviewed annually on the basis of competitive North American
compensation data and your personal performance. The next salary review will
take place in January 2008.  

The above compensation includes the compensation for your duties as a Senior
Vice President of Alcan Inc.  

(b)  Executive Performance Award Plan (EPA)  

As indicated in the letter sent to you on May 12, 2006, you will continue to
participate in the Executive Performance Award Plan for Alcan senior managers.

Page 2 of 7

--------------------------------------------------------------------------------

[logo-blue.jpg]

 

 

 

Starting in 2007, the amount of your Executive Performance Award will be linked
to the Economic Value Added (EVA) performance of the Alcan Engineered Products
business group and the Corporate group, as well as individual/team performance
indicators.  

Given your position, your target award is 80% of the mid-point target salary for
Job Grade 54  

(c)  Transition Payment  

It is already agreed that Alcan will pay you a one time gross-up amount of
92 000€ in March 2008 as part of the transition with the new contract.  

(d)  Long Term Incentive Plan  

As of your assumption of duties, you will also continue to participate in the
Alcan Long Term Incentive Plan, which is made up of two components, namely a
Restricted Share Unit (RSU) plan and a Total Shareholder Return (TSR) plan. 

The compensation value under the Long Term Incentive Plan for 2006 is
US$1,805,000 for salary grade 54. Half of this value is provided in RSUs and the
other half is provided under the TSR plan. The compensation value is subject to
annual approval by the Alcan Board of Directors.  

Following the Board of Directors' approval issued in December 2006, you were
awarded additional RSUs with a compensation value of US$250,000 to reflect your
increased responsibilities for the ten months between your assumption of duties
and the next Long Term Incentive grant. You were also granted RSUs with a
compensation value of US$50,000 as a transition bonus to your new position.  

(e) Executive Share Ownership Guidelines (ESOG) 

Effective January 1, 2007, you are subject to the Executive Share Ownership
Guidelines as adopted by the Management Committee in September 2006.  

You will be provided with a copy of these guidelines under separate cover. 

5.     Benefits  

Pension and Benefit Plans  

You will continue to participate in the Company's retirement and benefit plans.
You will also participate in all of our corporate institutions.

Page 3 of 7

--------------------------------------------------------------------------------

[logo-blue.jpg]

 

 

 

You will continue to be covered by the Supplemental Pension Guarantee ("Garantie
de Retraite Supplémentaire") and, as an Alcan officer, participate in the Alcan
Pension Plan for Officers (APPO).

 

Benefits in Kind

 

You will continue to be entitled to the same benefits as at the current time in
terms of annual medical check-ups and insurance programs.  

 

5.     Company Vehicle

 

You will continue to benefit from the company vehicle program, according to our
Company's current practices for salary grade 54.

 

This benefit in kind remains subject to the pertinent social contributions.

 

 

6.     Paid Holidays

 

You will benefit from paid holidays, in application of the provisions of the
pertinent legislation and agreements.

 

The dates of your holidays will be set according to the rules in force within
our Company and take into account service requirements.

 

7.     Professional Secrecy and Confidentiality

 

Within the framework of your duties, you will have access to certain trade
secrets and confidential information related to the operations of Alcan France
and the Alcan group of companies.

 

By signing this document, you explicitly acknowledge your obligation to treat as
confidential and show absolute discretion with respect to the trade secrets and
confidential information to which you may have access.

 

You thus agree, during the full span of your employment contract and for a
two-years period following its termination, not to disclose or use for the
benefit of any person, company or

 

other entity or yourself any part of any documents, trade secrets or
confidential information concerning the internal business of the employer, its
subsidiaries and affiliated companies, including but not limited to information
concerning the employer's customers, services, products, revenues, finance,
operations, methods and other activities, either directly or indirectly, without
the employer's prior written consent.

 

The above provisions do not apply to information that is of common knowledge or
generally disclosed to, known by or available to the general public or to the
overall industry.

Page 4 of 7

--------------------------------------------------------------------------------

[logo-blue.jpg]

 

 

 

You also agree not to delete or keep, either directly or indirectly without the
employer's prior written consent, and to return to the employer in the event of
your termination of employment for any reason whatsoever, any document, computer
disc, computer print-out or business plan or reproduction thereof, along with
any related information or documents, flowing from or related to the operations
of Alcan France or the Alcan group of companies, or obtained within the
framework of your employment contract with Alcan France. 

5.     Non-Competition  

Given the Company's extremely competitive market and the knowledge, particularly
trade, financial, scientific and market knowledge, about the operations of the
Company and other Alcan group companies that you acquire in the course of your
employment, you are obliged, effective immediately, to comply with a
non-competition obligation with respect to the Company, subject to the following
conditions, which have been determined in the light of the provisions of the
applicable labour agreement within the Company as at the day of the signing of
this contract.  

In the event of the termination of your employment with the Company for any
reason whatsoever (other than retirement), you must agree not to enter the
employment of a company that studies, manufactures or sells products identical
or similar to those studied, manufactured and sold by our Company.  

Entities that carry out essentially competitive activities include, without
excluding other entities, those that carry out activities related to bauxite
mining or processing, the production and sale of alumina or primary aluminum,
the production and sale of aluminum products or fabricated aluminum products
(such as can body stock, foil, lithographic sheet and other flat rolled
products, wire and cable, castings and extrusions), aluminum trading, the
production and sale of packaging for tobacco products, pharmaceuticals, personal
care products, food and beverage products, or any other activity representing at
least 5% of the Company's consolidated assets or gross revenues at the time of
the termination of your employment.  

This non-competition obligation applies in the following countries: countries in
the European Economic Space, Switzerland, United States of America, Canada.

 

In return, during the full period of this non-competition obligation (i.e., 24
months as of the date of expiry of your employment contract), the Company will
pay you financial compensation according to the conditions set forth in the
National Chemical Industries Labour Agreement ("Convention Collective Nationale
des Industries Chimiques").

 

During the same period, you must inform the Company, upon request, of the name
and address of your new employer. The Company reserves the right to notify your
new employer of the existence of this non-competition clause.

 

You must notify your new employer of the existence of this non-competition
clause prior to being hired.

Page 5 of 7

--------------------------------------------------------------------------------

[logo-blue.jpg]

 

 

 

 

 

Any violation of this non-competition obligation will release the Company from
the payment of the above-indicated financial compensation for the
non-competition obligation and will place you under the obligation to reimburse
the Company the amounts that you may have received in said financial
compensation.

 

In addition, any violation of the non-competition obligation will render you
automatically liable for payment to the Company of a penalty hereby set at a
lump sum equivalent to 12 months of base salary, without the Company having to
issue you a formal notice to cease the competitive activity.

 

The payment of this lump sum penalty in no way infringes on the express right
reserved by the Company to take legal action against you and/our your new
employer in order to obtain a reimbursement for the pecuniary and moral damage
sustained and to order you, subject to penalty, to cease the competitive
activity until the expiry of the non-competition obligation set forth herein.

 

The Company reserves the express right to forgo the benefit of this obligation
according to the conditions set forth in the applicable labour agreement.

 

At the expiry of your employment contract, if this non-competition obligation
remains in force, you must accept that this provision be indicated on the
employment certificate provided to you. 

Should you decide to terminate this employment contract, you must notify your
hierarchy by sending a registered letter with acknowledgement of receipt
addressed directly to said hierarchy. This letter will be the sole notification
of termination of the contract, as mentioned above, and the point of departure
for the decision whether to uphold or rescind the non-competition clause.  

5.     Change of Control  

The Change of Control Agreement signed in 2005 continues to be in effect.

6.     Termination of Employment



Termination Allowance  

Should your employment be terminated for any reason whatsoever, other than a
serious fault or, a fortiori, gross negligence, you will receive a termination
allowance equal to 24 months base salary and EPA guideline calculated at the
date of termination of your contract (basic salary + target bonus).

This amount will be paid to you in full at the end of your contract according to
the terms and conditions of the labour agreement applicable to the termination
allowance, i.e., possibility of payment in one or more instalments within a
maximum of three months following your departure from the Company.

Page 6 of 7

--------------------------------------------------------------------------------

[logo-blue.jpg]

 

 

 

The termination allowance will include the amounts owed to you further to the
termination of your employment contract, in application of the labour agreement
or other agreements or customs in effect within the Company, i.e., termination
allowance payable by law or under an agreement ("indemnité légale ou
conventionnelle de licenciement"), advance notice allowance ("indemnité de
préavis") or allowance in compensation for advance notice ("indemnité
compensatrice de préavis").    

This contract cancels and replaces all previous contractual relations that may
exist between you and the Alcan group of companies.   

To ensure that everything is in order, we invite you to agree to the above
conditions by returning a copy of this letter, duly signed and dated, on which
you have indicated "Read and approved."

 

Yours truly,

 

/s/ Christel Bories

 

/s/ Gaston Ouellet

Christel Bories

 

Gaston Ouellet

President,

Alcan France

Dated: 2 March 2007

 

Page 7 of 7